DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 9 and 11-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
	The prior art of record fails to either show or reasonably suggest the compositions of claims 1-5 and 9, the method of claim 11, or the seal material of claim 12 and devices of claims 13-14 using the composition of claim 1.
Regarding independent composition claims 1 and 2 and method claim 11 (directed to producing a composition similar to the composition of claim 1), the closest prior art of record is Ravichandran et al., US 2016/0244606. 
Ravichandran teaches a composition, which may be hot melt, method of making the composition that includes the method steps recited in claim 11, as well as materials and devices made from the composition.  Further with regard to claims 1, 2 and 11, the composition of Ravichandran includes a thermoplastic polymer, a silane coupling agent (that modifies the polymer), a softener, a catalyst and an organic peroxide (claim 11), the content of which overlap the ranges recited in the independent claims.  Ravichandran teaches its polymer component may be a copolymer of isoprene or butadiene with styrene and hydrogenated polymers of such polymers, as well as block .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619.  The examiner can normally be reached on Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA L SCHALLER/Examiner, Art Unit 1746